DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 5854642) in view of Meyers et al. (US 6463674) and Sakuma et al. (US 2004/0065096).
Takahashi et al. discloses a dryer blower in a printer comprising a liquid application device configured to apply a liquid onto an object, comprising:
              a heater (FIG. 2, element 14) configured to heat a continous sheet of print media (FIG. 1, element 3) onto which the liquid is applied; and
                             a blower (FIG. 2, element 15) disposed opposite to the heater (FIG. 2, element 14) with respect to the continuous sheet of print media (FIG. 2, element 3) and configured to blow air onto the continuous sheet of print media, the blower comprising:
                                            a hollow body (FIG. 2, element 15) including an air supply chamber (FIG. 2, element 27) configured to expel air through the blower, one or more exhaust chambers (FIG. 2, element 28) configured to take in air from outside the blower, one or more side walls separating the air supply chamber and the one or more exhaust chambers (FIG. 2: The wall between the upper chamber and the lower chamber), and an upper wall enclosing the air supply from an external environment of the blower (FIG. 2: The wall that is opposite the inlet port 30 and the outlet port 29);
			a blowout port (FIG. 2, element 29) disposed on an underside of the hollow body to face the continuous sheet (FIG. 2, element 3) of print media and configured to blow air outside the blower from the air supply chamber (FIG. 2, element 27).
Takahashi et al. however does not teach a first heat insulation member disposed opposite the blowout port on an inner side of the upper wall of the air supply chamber, the first heat insulation member not disposed on the one or more side walls of the air supply chamber, and a second heat insulation member disposed opposite the blowout port on an outer side of the upper wall of the air supply chamber.
Meyers et al. discloses a drying system in a printing apparatus comprising a blower (FIG. 2, element 100) having a hollow body with air supply and exhaust chambers and a wall opposite a blowout port (FIG. 2, element 114), wherein the wall having a heat insulation member on its outer side (FIG. 2, element 172).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the hollow body of the blower in Takahashi’s apparatus to insulate the outer wall with a heat insulation to reduce loss of heat of the blower as taught by Meyers et al. (FIG. 2). 
In addition, Sakuma et al. discloses an air duct in an apparatus having a heater, wherein the air duct comprising a hollow body (FIG. 2, elements 10a-b), a first heat insulation member (FIG. 2, element 32) configured to cover an inner wall of the channel member, and a second heat insulation member (FIG. 2, element 30) configured to cover an outer wall of the channel member.
  Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to modify the air channel in Takahashi’s apparatus, as modified by Meyers, to also cover the paragraph [0032]).
       As a result, such modification in view of Meyers et al. and Sakuma et al. would have the heat insulations being disposed on both inner and outer surfaces of the air channel walls including the wall that is opposite to the blowout port 29 in Takahashi et al.

Regarding to claims 2-3: wherein the first heat insulation member is made of a resin foam, wherein the second heat insulation member is made of a nonwoven fabric (Sakuma et al., paragraph [0032] teaches that the insulating materials can be fiberglass, polystyrene foam, cork, or the like. Beside, as previously cited in the prior art in the last office, the insulation materials are resin foam, nonwoven fabric).
	Regarding to claim 4: wherein a thickness of the second heat insulation member is thinner than a thickness of the first heat insulation member covering the inner wall (It is obvious that the thermal resistance of an insulation layer not only depends on the thickness but also on the material density; as a result, the thickness of the second insulation relatives to that of the first insulation as claimed is considered just as a design choice and therefore does not carry patentable weight).
				CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853